            Case 2:21-cv-02779-GAM Document 17 Filed 08/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VICTOR WALTHOUR                              :
                                             :
       v.                                    :      CIVIL ACTION NO. 21-2779
                                             :
CITY OF PHILADELPHIA, ET AL.                 :


                                            ORDER

       This 13th day of August, 2021, it is hereby ORDERED that Defendants’ Motions to

Dismiss (ECF 11, 12, 14) are GRANTED. Plaintiff’s claims are DISMISSED with prejudice.

Plaintiff is FURTHER ORDERED, within fourteen (14) days, to show cause as to why his

complaint against the City of Philadelphia should not be dismissed under Rule 12(b)(6). See

Schneller ex rel Schneller v. Fox Subacute at Clara Burke, 317 Fed.Appx. 135, 138 (3d Cir.

2008) (observing that while district courts are empowered to dismiss complaints sua sponte,

plaintiffs “must be given notice and an opportunity to respond”).



                                                      /s/ Gerald Austin McHugh
                                                    United States District Judge
